                             UNITED STATES DISTRICT COURT
                                                                                     SEALED
                              DISTRICT OF MASSACHUSETTS


                                                      Criminal No.
 UNITED STATES OF AMERICA

                                                      Violations:
                 V.


                                                      Count One: Conspiracy to Distribute and to
                                                      Possess with Intent to Distribute 400 Grams or
 (2) FNU LNU, a/k/a                                   More of Fentanyl
      "Anafe,"                                        (21 U.S.C. § 846)

                        Defendants
                                                      Counts Two through Six: Distribution of and
                                                      Possession with Intent to Distribute 40 Grams
                                                     or More of Fentanyl; Aiding and Abetting
                                                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi); 18
                                                     U.S.C. § 2)

                                                     Forfeiture Allegation:
                                                      (21 U.S.C. § 853)

                                         INDICTMENT


                                          COUNT ONE
                 Conspiracy to Distribute and to Possess with Intent to Distribute
                                400 Grams or More of Fentanyl
                                        (21 U.S.C. § 846)

The Grand Jury charges:

       From at least April 2017 through January 2018, in Boston, in the District of

Massachusetts, the defendants.




                                  (2) FNU LNU, a/k/a "Anafe,"

conspired with each other and with other persons known and unknown to the Grand Jury, to

knowingly and intentionally distribute and possess with intent to distribute a mixture and

substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl]
